Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments, see Applicant Arguments/Remarks Made in an Amendment, filed April 22, 2022, with respect to the rejections of claims 1, 5, 10, 16 and 17 under 35 U.S.C. § 102(a)(1) and the rejections of claim 2-4, 6-9, 11-15, and 18 under 35 U.S.C. § 103 have been fully considered.  Amendments to claims 1 and 6 have been fully considered.  Examiner acknowledges cancellation of claims 2-4.  Upon further consideration, examiner has determined that said amendments do not appear to add new subject matter and have placed the application in condition for allowance.

Allowable Subject Matter

Claims 1 and 5-18 are allowable.

Claim 1 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
“wherein applying the plurality of bonding contacts with the electrical potential is performed during moving the first substrate and the target substrate toward each other,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 5 and 7-18 are allowed because they inherit the allowable subject matter of claim 1 and are similarly allowable.

Claim 6 is allowed because all prior arts on record on record either singularly or in combination fail to anticipate or render obvious: 
 “wherein the target substrate comprises an array of a plurality of thin film transistors, each of which comprising a drain electrode electrically connected to one of the plurality of bonding contacts, a source electrode electrically connected to a common electrode, and a gate electrodes,” 
taken in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819